DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1 – 18 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per the claims filed on 06/17/2021)

With respect to claim 1 the prior art discloses A sensor arrangement for light-to-frequency conversion, comprising: 
a photodiode.

Lau et al US Patent 9,287,837 discloses an amplifier that amplifies a sensor voltage input where the amplifier output goes to the input of a comparator. However, the prior art does not teach or fairly suggest an analog-to-digital converter (ADC) operable to perform a chopping technique in response to a first clock signal (CLK1), and operable 
a sensor input coupled to the photodiode; 
a result output for providing the digital comparator output signal (LOUT); 
an integrator comprising: 
an integrator input coupled to the sensor input and operable to receive an integrator input signal; 
a first and a second amplifier; 
a first set of chopping switches electrically coupled to input terminals of the first amplifier; 
a second set of chopping switches electrically coupled to an output of the first amplifier and electrically coupled to input terminals of the second amplifier; 
and an integrator output providing an integrator output signal (OPOUT); 
and a signal processing unit coupled to the result output of the ADC and configured to determine, from the digital comparator output signal (LOUT), a digital output signal (ADC- COUNT).

With respect to claim 18 the prior art discloses A method for light-to-frequency conversion comprising: 
generating, by an offset voltage across a photodiode, a photocurrent (IPD).

Lau et al US Patent 9,287,837 discloses an amplifier that amplifies a sensor voltage input where the amplifier output goes to the input of a comparator. However, the 
a first set of chopping switches electrically coupled to input terminals of a first amplifier; 
a second set of chopping switches electrically coupled to an output of the first amplifier and electrically coupled to input terminals of a second amplifier; 
and an integrator output providing an integrator output signal (OPOUT); 
determining, based on the digital comparator output signal (LOUT), an asynchronous count (C1) comprising an integer number of counts depending on the first clock signal (CLK1); 
determining, based on the digital comparator output signal (LOUT), a fractional time count (C2) depending on a second clock signal (CLK2); 
and calculating, based on the asynchronous count (C1) and the fractional time count (C2), a digital output signal (ADC-COUNT) which is indicative of the photocurrent generated by the photodiode.

Dependent claims 2 – 11 and 13 – 18 are allowable for at least the reason that they depend on allowable independent claims 1 and 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/MARK T MONK/Primary Examiner, Art Unit 2696